DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 10/28/19. Claims 1-16 are presented for examination and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite the limitation the "first FPGA program" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6, 8 recite the limitation the "BlockRAM". There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al (US6,400,173 B1).
Claim 1: Shimizu et al disclose a method for detecting errors of a first field-programmable gate array (FPGA) program, comprising: receiving, by a monitoring program executed on a processor (e.g. item 3, fig. 1 or Tester, fig. 3) connected to an FPGA (e.g. item 2 or item TIC, fig. 3) on which the first FPGA program is executed, a signal value read out from the first FPGA program (e.g. col. 7, lines 14-18) and comparing, by the monitoring program executed on the processor, the signal 

As per claims 15 and 16, the claimed features are rejected similarly to claim 1 above.

Claim(s) 1, 2, 5, 12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ward (US 2006/0079970 A1).
Claim 1: Ward discloses a method for detecting errors of a first field-programmable gate array (FPGA) program, comprising: receiving, by a monitoring program executed on a processor connected to an FPGA on which the first FPGA program is executed, a signal value read out from the first FPGA program and comparing, by the monitoring program executed on the processor, the signal value to a reference value from a source other than the first FPGA program in order to detect errors of the first FPGA program (e.g. [0028], [0456]).

As per claims 15 and 16, the claimed features are rejected similarly to claim 1 above.

Claim 2: Ward discloses the method as recited in claim 1, wherein a plurality of comparisons between signal values and reference values are performed and combined (e.g. [0029], test is applying at different clock frequencies and recording the results - [0460]-[0466]). 

Claim 5: Ward discloses the method as recited in claim 1, wherein the reference value is a predefined value (e.g. [0028]). 

Claim 12: Ward discloses the method as recited in claim 1, wherein the monitoring program sends a stimulation value to the FPGA (e.g. [0405], [0462]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ward as applied to claim 1 above, and further in view of Sity et al (US2019/0341091 A1).
Claim 6: Ward teaches the method as recited in claim 1, but fails to teach that the signal value and the reference value each specify a memory address in the BlockRAM of the FPGA. However, it is known in the art that memory locations are accessed with their correspondent addresses, as disclosed by Sity et al (e.g. [0092], [0167]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Ward with the one taught by Sity et al, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.

Claim 9:  Ward and Sity et al teach teaches the method as recited in claim 6, wherein the BlockRAM is divided into a plurality of partitions, and at least one reference value is used for each .

Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over Ward as applied to claim 1 above, and further in view of Adler et al (US 6,781,398 B2).
Claim 7: Ward teaches the method as recited in claim 1, but fails to teach that an error of the first FPGA program is detected based on the signal value being greater than a first reference value and/or less than a second reference value. However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Adler et al (e.g. col. 3, lines 21-39). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Ward with the one taught by Adler et al, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.

Claims 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ward as applied to claim 1 above. 
Claim 8: Ward teaches the method as recited in claim 1, but fails to teach that the reference value is set after a write access to the BlockRAM of the FPGA. However it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to 

Claim 10: Ward teaches the method as recited in claim 1, but fails to teach that the processor is connected to a further FPGA, and the reference value is read out from the further FPGA. However it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the technique taught by Ward in different circuits configurations, since such a modification would have involved adjusting the size the circuit taught by Ward.Claim 11: Ward teaches the method as recited in claim 1, but fails to teach that the reference value is dynamically generated in the processor. However it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use any technique to generate the reference value before or after accessing the memory device, since the reference value is a predetermined value that is determined based on the input value.

Claim 13: Ward teaches the method as recited in claim 12, but fails to teach that the stimulation value overwrites a constant in the first FPGA program. However it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to perform many diagnostic tests (e.g. overwriting) in the FPGA circuit in order to detect failures.

Claims 14: Ward teaches the method as recited in claim 1, but fails to teach that the signal value is read out from the FPGA via readback. However it would have been obvious to a person of .

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066.  The examiner can normally be reached on Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        1/15/2021